Scholfield, J.: The indictment and conviction in this case were for a mere misdemeanor. That is evident from the character of the charge, taken together with the penalty-imposed—a fine of $100. Under the act of 1879, amendatory of the Practice act, (Sess. Laws, 1879, 222,) appeals from and writs of error to the circuit courts, in all criminal cases below the grade of felony, are. required to be taken directly to the Appellate Court. The offence of which the appellant in this case'was convicted being below the grade of felony, we can not entertain his appeal. The case should have been taken to the Appellate Court. Appeal dismissed.